Exhibit 10.1

ARRAY TECHNOLOGIES, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 19,
2020 among Array Technologies, Inc., a Delaware corporation (the “Company”),
each of the investors listed on the signature pages hereto under the caption
“Sponsor Investors” (collectively, the “Sponsor Investors”), Ron P. Corio and
the other members of the Corio Group from time to time party hereto, each Person
listed on the signature pages under the caption “Other Investors” or who
executes a Joinder as an “Other Investor” (collectively, the “Other Investors”)
and each of the executives listed on the signature pages under the caption
“Executives” or who executes a Joinder as an “Executive” (collectively, the
“Executives”). Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Exhibit A attached hereto.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

Section 1    Demand Registrations.

(a)    Requests for Registration. At any time and from time to time, each of the
holders of a majority of the Sponsor Investor Registrable Securities and the
holders of a majority of the Corio Group Registrable Securities may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration statement
(“Long-Form Registrations”) or on Form S-3 or any similar short-form
registration statement (“Short-Form Registrations”), if available (any such
requested registration, a “Demand Registration”). Each of the holders of a
majority of the Sponsor Investor Registrable Securities and the holders of a
majority of the Corio Group Registrable Securities may request that any Demand
Registration be made pursuant to Rule 415 under the Securities Act (a “Shelf
Registration”) and (if the Company is a WKSI at the time any such request is
submitted to the Company or will become one by the time of the filing of such
Shelf Registration) that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”). Each request for a Demand
Registration must specify the approximate number or dollar value of Registrable
Securities requested to be registered by the requesting Holders and (if known)
the intended method of distribution. Each of the holders of a majority of the
Sponsor Investor Registrable Securities and the holders of a majority of the
Corio Group Registrable Securities will be entitled to request an unlimited
number of Demand Registrations for which the Company will pay all Registration
Expenses, whether or not any such registration is consummated.

(b)    Notice to Other Holders. Within four Business Days after receipt of any
such request, the Company will give written notice of the Demand Registration to
all other Holders and, subject to the terms of Section 1(e) and any applicable
restrictions set forth in Section 10, will include in such Demand Registration
(and in all related registrations and qualifications under state blue sky laws
and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
days after the receipt of the Company’s notice; provided that, with the written
consent of the Sponsor Investors, the Company may, or at the written request of
the Sponsor Investors, the Company shall, instead provide notice of the Demand
Registration to all other Holders within three Business Days following the
non-confidential filing of the registration statement with respect to the Demand
Registration so long as such registration statement is not an Automatic Shelf
Registration Statement.

(c)    Form of Registrations. All Long-Form Registrations will be underwritten
registrations unless otherwise approved by the Sponsor Investors. Demand
Registrations will be Short-Form Registrations whenever the Company is permitted
to use any applicable short form unless otherwise requested by the Sponsor
Investors.



--------------------------------------------------------------------------------

(d)    Shelf Registrations.

(i)    For so long as a registration statement for a Shelf Registration (a
“Shelf Registration Statement”) is and remains effective, each of the holders of
a majority of the Sponsor Investor Registrable Securities and the holders of a
majority of the Corio Group Registrable Securities will have the right at any
time or from time to time to elect to sell pursuant to an offering (including an
underwritten offering) Registrable Securities pursuant to such registration
statement (“Shelf Registrable Securities”). If either of the holders of a
majority of the Sponsor Investor Registrable Securities or the holders of a
majority of the Corio Group Registrable Securities desires to sell Registrable
Securities pursuant to an underwritten offering, then each of the holders of a
majority of the Sponsor Investor Registrable Securities and the holders of a
majority of the Corio Group Registrable Securities may deliver to the Company a
written notice (a “Shelf Offering Notice”) specifying the number of Shelf
Registrable Securities that the Sponsor Investors or the Corio Group desires to
sell pursuant to such underwritten offering (the “Shelf Offering”). As promptly
as practicable, but in no event later than two Business Days after receipt of a
Shelf Offering Notice, the Company will give written notice of such Shelf
Offering Notice to all other Holders of Shelf Registrable Securities that have
been identified as selling stockholders in such Shelf Registration Statement and
are otherwise permitted to sell in such Shelf Offering, which such notice shall
request that each such Holder specify, within seven (7) days after the Company’s
receipt of the Shelf Offering Notice, the maximum number of Shelf Registrable
Securities such Holder desires to be disposed of in such Shelf Offering. The
Company, subject to Section 1(e) and Section 7, will include in such Shelf
Offering all Shelf Registrable Securities with respect to which the Company has
received timely written requests for inclusion. The Company will, as
expeditiously as possible (and in any event within fourteen (14) days after the
receipt of a Shelf Offering Notice), but subject to Section 1(e), use its best
efforts to consummate such Shelf Offering.

(ii)    If the holders of a majority of the Sponsor Investor Registrable
Securities or the holders of a majority of the Corio Group Registrable
Securities desires to engage in an underwritten block trade or bought deal
pursuant to a Shelf Registration Statement (either through filing an Automatic
Shelf Registration Statement or through a take-down from an already existing
Shelf Registration Statement) (each, an “Underwritten Block Trade”), then
notwithstanding the time periods set forth in Section 1(d)(i), then each of the
holders of a majority of the Sponsor Investor Registrable Securities and the
holders of a majority of the Corio Group Registrable Securities may notify the
Company of the Underwritten Block Trade by 10:00 a.m. on the day such offering
is first anticipated to commence. If requested by the holders of a majority of
the Sponsor Investor Registrable Securities or the holders of a majority of the
Corio Group Registrable Securities, the Company will promptly notify other
Holders of such Underwritten Block Trade and such notified Holders (each, a
“Potential Participant”) may elect whether or not to participate no later than
noon on such day (unless a longer period is agreed to by the Sponsor Investors
or the Corio Group), and the Company will as promptly as reasonably practicable
use its best efforts to facilitate such Underwritten Block Trade (which may
close as early as two Business Days after the date it commences); provided
further that, notwithstanding the provisions of Section 1(d)(i), no Holder
(other than Holders of Sponsor Investor Registrable Securities) will be
permitted to participate in an Underwritten Block Trade without the written
consent of the Sponsor Investors. Any Potential Participant’s request to
participate in an Underwritten Block Trade shall be binding on the Potential
Participant.

 

-2-



--------------------------------------------------------------------------------

(iii)    All determinations as to whether to complete any Shelf Offering and as
to the timing, manner, price and other terms of any Shelf Offering contemplated
by this Section 1(d) shall be determined by the Sponsor Investors, and the
Company shall use its best efforts to cause any Shelf Offering to occur in
accordance with such determinations as promptly as practicable.

(iv)    The Company will, at the request of the Sponsor Investors or the Corio
Group, file any prospectus supplement or any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the Sponsor Investors or the Corio
Group to effect such Shelf Offering.

(v)    Subject to the terms of Section 1(f), the Company will use best efforts
to keep the Shelf Registration Statement continuously effective until the date
on which all Registrable Securities covered by the Shelf Registration Statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Shelf Registration Statement, or
otherwise (the “Shelf Period”). Subject to Section 1(f), the Company shall not
be deemed to have used its best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders of Registrable Securities
covered thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law.

(e)    Priority on Demand Registrations and Shelf Offerings. The Company will
not include in any Demand Registration any securities which are not Registrable
Securities without the prior written consent of the Sponsor Investors. If a
Demand Registration or a Shelf Offering is an underwritten offering and the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and (if permitted hereunder) other securities
requested to be included in such offering exceeds the number of Registrable
Securities and other securities (if any), which can be sold therein without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, then the Company will include in such offering
(prior to the inclusion of any securities which are not Registrable
Securities) (i) first, the number of Sponsor Investor Registrable Securities
requested to be included which, in the opinion of such underwriters, can be
sold, without any such adverse effect, pro rata among the respective
Participating Sponsor Investors on the basis of the number of Sponsor Investor
Registrable Securities owned by each such Participating Sponsor Investor;
(ii) second, the number of Corio Group Registrable Securities requested to be
included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Participating Corio Group
Investors on the basis of the number of Corio Group Registrable Securities owned
by each such Participating Corio Group Investor; and (iii) third, the number of
Registrable Securities requested to be included by any other Holders (subject to
any applicable restrictions set forth in Section 10) which, in the opinion of
such underwriters, can be sold, without any such adverse effect, pro rata among
such Holders on the basis of the number of Registrable Securities owned by each
such Holder. Notwithstanding anything to the contrary herein, if any Holders of
Executive Registrable Securities have requested to include such securities in an
underwritten offering and the managing underwriters for such offering advise the
Company that in their opinion the inclusion of some or all of such Executive
Registrable Securities could adversely affect the marketability, proposed
offering price, timing and/or method of distribution of the offering, then the
Company shall exclude from such offering the number of such Executive
Registrable Securities identified by the managing underwriters as having any
such adverse effect prior to the exclusion of any Registrable Securities of any
other Holders as set forth in this Section 1(e), which, for the avoidance of
doubt, may be all such Executive Registrable Securities requested to be included
such offering.

 

-3-



--------------------------------------------------------------------------------

(f)    Restrictions on Demand Registration and Shelf Offerings.

(i)    The Company may postpone, for up to 60 days (or with the consent of the
Sponsor Investors, a longer period) from the date of the request (the
“Suspension Period”), the filing or the effectiveness of a registration
statement for a Demand Registration or suspend the use of a prospectus that is
part of a Shelf Registration Statement (and therefore suspend sales of the Shelf
Registrable Securities) by providing written notice to the Holders if the
following conditions are met: (A) the Company determines that the offer or sale
of Registrable Securities would reasonably be expected to have a material
adverse effect on any proposal or plan by the Company or any Subsidiary to
engage in any material acquisition of assets or stock (other than in the
ordinary course of business) or any material merger, consolidation, tender
offer, recapitalization, reorganization, financing or other transaction
involving the Company and (B) upon advice of counsel, the sale of Registrable
Securities pursuant to the registration statement would require disclosure of
material non-public information not otherwise required to be disclosed under
applicable law, and either (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with SEC requirements, in each case under circumstances that would make it
impractical or inadvisable to cause the registration statement (or such filings)
to become effective or to promptly amend or supplement the registration
statement on a post effective basis, as applicable. The Company may delay or
suspend the effectiveness of a Demand Registration or Shelf Registration
Statement pursuant to this Section 1(f)(i) only once in any twelve (12)-month
period (for avoidance of doubt, in addition to the Company’s rights and
obligations under Section 4(a)(vi)) unless additional delays or suspensions are
approved by the Sponsor Investors.

(ii)    In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in Section 1(f)(i) above or pursuant
to Section 4(a)(vi) (a “Suspension Event”), the Company will give a notice to
the Holders whose Registrable Securities are registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice must state generally the basis for the
notice and that such suspension will continue only for so long as the Suspension
Event or its effect is continuing. Each Holder agrees not to effect any sales of
its Registrable Securities pursuant to such Shelf Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice. A Holder may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice will be given by the Company to the Holders promptly following
the conclusion of any Suspension Event (and in any event during the permitted
Suspension Period).

(g)    Selection of Underwriters. The Sponsor Investors shall select the legal
counsel to the Company, the investment banker(s) and manager(s) to administer
any underwritten offering in connection with any Demand Registration or Shelf
Offering.

(h)    Distributions of Registrable Securities to Partners or Members. In the
event the Sponsor Investors request to participate in a registration pursuant to
this Section 1 in connection with a distribution of Registrable Securities to
its partners or members, the registration shall provide for resale by such
partners or members, if requested by the Sponsor Investors.

(i)    Other Registration Rights. Except as provided in this Agreement, the
Company will not grant to any Person(s) the right to request the Company or any
Subsidiary to register any equity securities of the Company or any Subsidiary,
or any securities convertible or exchangeable into or

 

-4-



--------------------------------------------------------------------------------

exercisable for such securities, without the prior written consent of the
Sponsor Investors; provided that, with the prior approval of the Sponsor
Investors, the Company may grant rights to employees of the Company and its
Subsidiaries to participate in Piggyback Registrations so long as they sign a
Joinder as an “Executive” and Holder of “Executive Registrable Securities”
hereunder.

(j)    Revocation of Demand Notice or Shelf Offering Notice. At any time prior
to the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the Sponsor Investors or member of the Corio Group who initiated such
Demand Registration or Shelf Offering may revoke or withdraw such notice of a
Demand Registration or Shelf Offering Notice on behalf of all Holders
participating in such Demand Registration or Shelf Offering without liability to
such Holders (including, for the avoidance of doubt, the other Participating
Sponsor Investors), in each case by providing written notice to the Company, and
the Company shall immediately cease all efforts to secure effectiveness of such
registration statement.

(k)    Confidentiality. Each Holder agrees to treat as confidential the receipt
of any notice hereunder (including notice of a Demand Registration, a Shelf
Offering Notice and a Suspension Notice) and the information contained therein,
and not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Holder in breach of the
terms of this Agreement).

Section 2    Piggyback Registrations.

(a)    Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (including primary and secondary
registrations, and other than pursuant to an Excluded Registration) (a
“Piggyback Registration”), the Company will give prompt written notice (and in
any event within three Business Days after the public filing of the registration
statement relating to the Piggyback Registration) to all Holders of its
intention to effect such Piggyback Registration and, subject to the terms of
Section 2(b) and Section 2(c), will include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten (10) days
after delivery of the Company’s notice; provided that the Company shall not be
required to provide such notice or include any Registrable Securities in such
registration if the Sponsor Investors elect not to include any Sponsor Investor
Registrable Securities in such registration, unless the Sponsor Investors
otherwise consent in writing. Any Participating Sponsor Investor may withdraw
its request for inclusion at any time prior to executing the underwriting
agreement, or if none, prior to the applicable registration statement becoming
effective.

(b)    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Sponsor Investor
Registrable Securities requested to be included in such registration which, in
the opinion of such underwriters, can be sold, without any such adverse effect,
pro rata among the respective Participating Sponsor Investors on the basis of
the number of Sponsor Investor Registrable Securities owned by each such
Participating Sponsor Investor, (iii) third, the Corio Group Registrable
Securities requested to be included which, in the opinion of such underwriters,
can be sold, without any such adverse effect, pro rata among the respective
Participating Corio Group Investors on the basis of the number of Corio Group
Registrable Securities owned by each such Participating Corio Group Investor;
(iv) fourth the Registrable

 

-5-



--------------------------------------------------------------------------------

Securities requested to be included in such registration by any other Holders
(subject to any applicable restrictions set forth in Section 10) which, in the
opinion of such underwriters, can be sold, without any such adverse effect, pro
rata among such Holders on the basis of the number of Registrable Securities
owned by each such Holder and (v) fifth, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. Notwithstanding anything to the contrary
herein, if any Holders of Executive Registrable Securities have requested to
include such securities in a Piggyback Registration that is an underwritten
primary offering on behalf of the Company and the managing underwriters for such
offering advise the Company in writing that in their opinion the inclusion of
some or all of such Executive Registrable Securities could adversely affect the
marketability, proposed offering price, timing and/or method of distribution of
the offering, the Company shall first exclude from such offering the number
(which may be all) of such Executive Registrable Securities identified by the
managing underwriters as having any such adverse effect prior to the exclusion
of any securities in such offering.

(c)    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s equity
securities (other than pursuant to Section 1 hereof), and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities requested to be included therein by the holders initially requesting
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, (ii) second, the Sponsor Investor Registrable
Securities requested to be included in such registration which, in the opinion
of such underwriters, can be sold, without any such adverse effect, pro rata
among the respective Participating Sponsor Investors on the basis of the number
of Sponsor Investor Registrable Securities owned by each such Participating
Sponsor Investor, (iii) third, the Corio Group Registrable Securities requested
to be included in such registration which, in the opinion of such underwriters,
can be sold, without any such adverse effect, pro rata among the respective
Participating Corio Group Investors on the basis of the number of Corio Group
Registrable Securities owned by each such Participating Corio Group Investor,
(iv) fourth, the Registrable Securities requested to be included in such
registration by any other Holders (subject to any applicable restrictions set
forth in Section 10) which, in the opinion of such underwriters, can be sold,
without any such adverse effect, pro rata among such Holders on the basis of the
number of Registrable Securities owned by each such Holder and (v) fifth, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.
Notwithstanding anything to the contrary herein, if any Holders of Executive
Registrable Securities have requested to include such securities in a Piggyback
Registration that is an underwritten secondary offering and the managing
underwriters for such offering advise the Company in writing that in their
opinion the inclusion of some or all of such Executive Registrable Securities
could adversely affect the marketability, proposed offering price, timing or
method of distribution of the offering, the Company shall be permitted to first
exclude from such offering the number (which may be all) of such Executive
Registrable Securities identified by the managing underwriters as having any
such adverse effect prior to the exclusion of any securities in such offering.

(d)    Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2,
whether or not any holder of Registrable Securities has elected to include
securities in such registration; provided, that Holders may continue the
registration as a Demand Registration pursuant to the terms of Section 1.

(e)    Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the Sponsor Investors shall select the legal counsel for
the Company, the investment banker(s) and manager(s) for the offering.

 

-6-



--------------------------------------------------------------------------------

Section 3    Stockholder Lock-Up Agreements and Company Holdback Agreement.

(a)    Stockholder Lock-up Agreements. In connection with any underwritten
Public Offering, each Holder will enter into any lock-up, holdback or similar
agreements requested by the underwriter(s) managing such offering, in each case
with such modifications and exceptions as may be approved by the Sponsor
Investors. Without limiting the generality of the foregoing, each Holder hereby
agrees that in connection with the initial Public Offering and in connection
with any Demand Registration, Shelf Offering or Piggyback Registration that is
an underwritten Public Offering, not to (i) offer, sell, contract to sell,
pledge or otherwise dispose of (including sales pursuant to Rule 144), directly
or indirectly, any equity securities of the Company (including equity securities
of the Company that may be deemed to be beneficially owned by such Holder in
accordance with the rules and regulations of the SEC) (collectively,
“Securities”), or any securities, options or rights convertible into or
exchangeable or exercisable for Securities (collectively, “Other Securities”),
(ii) enter into a transaction which would have the same effect as described in
clause (i) above, (iii) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences or ownership of
any Securities or Other Securities, whether such transaction is to be settled by
delivery of such Securities or Other Securities, in cash or otherwise (each of
(i), (ii) and (iii) above, a “Sale Transaction”), or (iv) publicly disclose the
intention to enter into any Sale Transaction, commencing on the date on which
the Company gives notice to the Holders that a preliminary prospectus has been
circulated for such underwritten Public Offering or the “pricing” of such
offering and continuing to the date that is (x) 180 days following the date of
the final prospectus for such underwritten Public Offering in the case of the
initial Public Offering or (y) 90 days following the date of the final
prospectus in the case of any other such underwritten Public Offering (each such
period, or such shorter period as agreed to by the managing underwriters, a
“Holdback Period”), in each case with such modifications and exceptions as may
be approved by the Sponsor Investors; provided, however, that the foregoing
restrictions shall not apply to (i) Securities acquired in the public market
subsequent to the initial Public Offering, (ii) distributions-in-kind to a
Holder’s partners or members, (iii) transfers to Affiliates, but only if such
Affiliates agree to be bound by the restrictions herein and (iv) the extent
otherwise set forth in the lock-up, holdback or similar agreements requested by
the underwriter(s) managing agreements signed by each Holder in connection with
any underwritten Public Offering. The Company may impose stop-transfer
instructions with respect to any Securities or Other Securities subject to the
restrictions set forth in this Section 3(a) until the end of such Holdback
Period.

(b)    Company Holdback Agreement. The Company (i) will not file any
registration statement for a Public Offering or cause any such registration
statement to become effective, or effect any public sale or distribution of its
Securities or Other Securities during any Holdback Period (other than as part of
such underwritten Public Offering, or a registration on Form S-4 or Form S-8 or
any successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Other Securities) and (ii) will cause each holder of Securities and Other
Securities (including each of its directors and executive officers) to agree not
to effect any Sale Transaction during any Holdback Period, except as part of
such underwritten registration (if otherwise permitted), unless approved in
writing by the Sponsor Investors and the underwriters managing the Public
Offering and to enter into any lock-up, holdback or similar agreements requested
by the underwriter(s) managing such offering, in each case with such
modifications and exceptions as may be approved by the Sponsor Investors.

Section 4    Registration Procedures.

(a)    Company Obligations. Whenever the Holders have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company will

 

-7-



--------------------------------------------------------------------------------

use its best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company will as expeditiously as possible:

(i)    prepare and file with (or submit confidentially to) the SEC a
registration statement, and all amendments and supplements thereto and related
prospectuses, with respect to such Registrable Securities and use its best
efforts to cause such registration statement to become effective, all in
accordance with the Securities Act and all applicable rules and regulations
promulgated thereunder (provided that before filing or confidentially submitting
a registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Sponsor Investors
covered by such registration statement copies of all such documents proposed to
be filed or submitted, which documents will be subject to the review and comment
of such counsel);

(ii)    notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

(iii)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(iv)    furnish, without charge, to each seller of Registrable Securities
thereunder and each underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
(in each case including all exhibits and documents incorporated by reference
therein), each amendment and supplement thereto, each Free Writing Prospectus
and such other documents as such seller or underwriter, if any, may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable laws of each such registration statement, each such
amendment and supplement thereto, and each such prospectus (or preliminary
prospectus or supplement thereto) or Free Writing Prospectus by each such seller
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

(v)    use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

-8-



--------------------------------------------------------------------------------

(vi)    notify in writing each seller of such Registrable Securities
(A) promptly after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the SEC for the amendment or supplementing of such registration statement or
prospectus or for additional information, and (C) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event or of any information or circumstances as a result of
which the prospectus included in such registration statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading, and, subject to Section 1(f), if required by applicable
law or to the extent requested by the Sponsor Investor, the Company will use its
best efforts to promptly prepare and file a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading and (D) if at any time the representations and warranties
of the Company in any underwriting agreement, securities sale agreement, or
other similar agreement, relating to the offering shall cease to be true and
correct;

(vii)    (A) use best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA, and (B) comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate governance requirements;

(viii)    use best efforts to provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement;

(ix)    enter into and perform such customary agreements (including, as
applicable, underwriting agreements in customary form) and take all such other
actions as the Sponsor Investors or the underwriters, if any, reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, making available the executive
officers of the Company and participating in “road shows,” investor
presentations, marketing events and other selling efforts and effecting a stock
or unit split or combination, recapitalization or reorganization);

(x)    obtain for each selling Holder and any underwriter:

(A)    an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such selling Holder and/or underwriters, and

(B)    a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU
Section 634 of the AICPA Professional Standards, an “agreed upon procedures”
letter) signed by the independent registered public accountants who have
certified the Company’s financial statements included in such registration
statement (and, if necessary, any other independent registered public accountant
of any Subsidiary of the Company or any business acquired by the Company from
which financial statements and financial data are, or are required to be,
included in the registration statement);

 

-9-



--------------------------------------------------------------------------------

(xi)    make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition or sale pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company, as will be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement and the disposition of such Registrable Securities
pursuant thereto;

(xii)    take all actions to ensure that any Free-Writing Prospectus utilized in
connection with any Demand Registration or Piggyback Registration or Shelf
Offering hereunder complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, prospectus supplement and
related documents, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading;

(xiii)    otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(xiv)    permit any Holder which, in its sole and exclusive judgment, might be
deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration or comparable statement and
to allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Company, which in the reasonable judgment of such
Holder and its counsel should be included;

(xv)    use its best efforts to (A) make Short-Form Registration available for
the sale of Registrable Securities and (B) prevent the issuance of any stop
order suspending the effectiveness of a registration statement, or the issuance
of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any Common Equity included in such registration
statement for sale in any jurisdiction use, and in the event any such order is
issued, best efforts to obtain promptly the withdrawal of such order;

(xvi)    use its best efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(xvii)    cooperate with the Holders covered by the registration statement and
the managing underwriter or agent, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, or the removal of any
restrictive legends associated with any account at which such securities are
held, and enable such securities to be in such denominations and registered in
such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

-10-



--------------------------------------------------------------------------------

(xviii)    have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its best efforts
to cooperate as reasonably requested by the selling Holders and the underwriters
in the offering, marketing or selling of the Registrable Securities;

(xix)    have appropriate officers of the Company, and cause representatives of
the Company’s independent registered public accountants, to participate in any
due diligence discussions reasonably requested by any selling Holder or any
underwriter;

(xx)    if requested by any underwriter or the Sponsor Investors, agree, and
cause the Company and any directors or officers of the Company to agree, to be
bound by customary “lock-up” agreements restricting the ability to dispose of
Company securities and file or cause the filing of any registration statement
under the Securities Act;

(xxi)    if requested by any managing underwriter, include in any prospectus or
prospectus supplement updated financial or business information for the
Company’s most recent period or current quarterly period (including estimated
results or ranges of results) if required for purposes of marketing the offering
in the view of the managing underwriter;

(xxii)    cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter
that is required to be undertaken in accordance with the rules and regulations
of FINRA;

(xxiii)    otherwise use best efforts to cooperate as reasonably requested by
the selling Holders and the underwriters in the offering, marketing or selling
of the Registrable Securities;

(xxiv)    otherwise use best efforts to comply with all applicable rules and
regulations of the SEC and all reporting requirements under the rules and
regulations of the Exchange Act;

(xxv)    cause any officer of the Company to participate fully in the sale
process in a manner customary for persons in like positions and consistent with
his or her other duties with the Company, including the preparation of the
registration statement and the preparation and presentation of any road shows
and other investor meetings;

(xxvi)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(xxvii)    cooperate with each Holder covered by the registration statement and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with the preparation and
filing of applications, notices, registrations and responses to requests for
additional information with FINRA, the New York Stock Exchange, Nasdaq or any
other national securities exchange on which the shares of Common Equity are or
are to be listed, and (B) to the extent required by the rules and regulations of
FINRA, retain a Qualified Independent Underwriter acceptable to the managing
underwriter;

 

-11-



--------------------------------------------------------------------------------

(xxviii)    in the case of any underwritten offering, use its best efforts to
obtain, and deliver to the underwriter(s), in the manner and to the extent
provided for in the applicable underwriting agreement, one or more cold comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters;

(xxix)    use its best efforts to provide (A) a legal opinion of the Company’s
outside counsel, dated the effective date of such registration statement
addressed to the Company, (B) on the date that such Registrable Securities are
delivered to the underwriters for sale in connection with a Demand Registration
or Shelf Offering, if such securities are being sold through underwriters, or,
if such securities are not being sold through underwriters, on the closing date
of the applicable sale, (1) one or more legal opinions of the Company’s outside
counsel, dated such date, in form and substance as customarily given to
underwriters in an underwritten public offering or, in the case of a
non-underwritten offering, to the broker, placement agent or other agent of the
Holders assisting in the sale of the Registrable Securities and (2) one or more
“negative assurances letters” of the Company’s outside counsel, dated such date,
in form and substance as is customarily given to underwriters in an underwritten
public offering or, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities, in each case, addressed to the underwriters, if any, or,
if requested, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities and (3) customary certificates executed by authorized
officers of the Company as may be requested by any Holder or any underwriter of
such Registrable Securities;

(xxx)    if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its best efforts to remain a WKSI (and not
become an ineligible issuer (as defined in Rule 405 under the Securities Act))
during the period during which such Automatic Shelf Registration Statement is
required to remain effective;

(xxxi)    if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

(xxxii)    if the Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, at the end of the third year, refile a new
Automatic Shelf Registration Statement covering the Registrable Securities, and,
if at any time when the Company is required to re-evaluate its WKSI status the
Company determines that it is not a WKSI, use its best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective;

(xxxiii)    if requested by any Participating Sponsor Investor, cooperate with
such Participating Sponsor Investor and with the managing underwriter or agent,
if any, on reasonable notice to facilitate any Charitable Gifting Event and to
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to permit any such recipient Charitable Organization to sell in the
underwritten offering if it so elects; and

 

-12-



--------------------------------------------------------------------------------

(xxxiv)    use best efforts to take any action requested by the selling Holders,
including any action described in clauses (i) through (xxxiii) above to prepare
for and facilitate any “over-night deal” or other proposed sale of Registrable
Securities over a limited timeframe.

(b)    Officer Obligations. Each Holder that is an officer of the Company agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she will participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c)    Automatic Shelf Registration Statements. If the Company files any
Automatic Shelf Registration Statement for the benefit of the holders of any of
its securities other than the Holders, and the Sponsor Investors do not request
that their Registrable Securities be included in such Shelf Registration
Statement, the Company agrees that, at the request of the Sponsor Investors, it
will include in such Automatic Shelf Registration Statement such disclosures as
may be required by Rule 430B in order to ensure that the Sponsor Investors may
be added to such Shelf Registration Statement at a later time through the filing
of a prospectus supplement rather than a post-effective amendment. If the
Company has filed any Automatic Shelf Registration Statement for the benefit of
the holders of any of its securities other than the Holders, the Company shall,
at the request of the Sponsor Investors, file any post-effective amendments
necessary to include therein all disclosure and language necessary to ensure
that the holders of Registrable Securities may be added to such Shelf
Registration Statement.

(d)    Additional Information. The Company may require each seller of
Registrable Securities as to which any registration is being effected to furnish
the Company such information regarding such seller and the distribution of such
securities as the Company may from time to time reasonably request in writing,
as a condition to such seller’s participation in such registration.

(e)    In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Common Equity to its direct or indirect
equityholders, the Company will, subject to applicable lock-up, holdback or
similar agreements pursuant to Section 3(a), reasonably cooperate with and
assist such Holder, such equityholders and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by such
Holder (including the delivery of instruction letters by the Company or its
counsel to the Company’s transfer agent and the delivery of Common Equity
without restrictive legends, to the extent no longer applicable).

(f)    Suspended Distributions. Each Person participating in a registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(a)(vi), such Person
will immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 4(a)(vi),
subject to the Company’s compliance with its obligations under Section 4(a)(vi).

(g)    Other. To the extent that any of the Participating Sponsor Investors is
or may be deemed to be an “underwriter” of Registrable Securities pursuant to
any SEC comments or policies, the Company agrees that (i) the indemnification
and contribution provisions contained in Section 6 shall be applicable to the
benefit of such Participating Sponsor Investor in their role as an underwriter
or deemed underwriter in addition to their capacity as a holder and (ii) such
Participating Sponsor Investor shall be entitled to conduct the due diligence
which they would normally conduct in connection with an offering of securities
registered under the Securities Act, including without limitation receipt of
customary opinions and comfort letters addressed to such Participating Sponsor
Investor.

 

-13-



--------------------------------------------------------------------------------

Section 5    Registration Expenses.

Except as expressly provided herein, all out-of-pocket expenses incurred by the
Company or any Sponsor Investor in connection with the performance of or
compliance with this Agreement and/or in connection with any Demand
Registration, Piggyback Registration or Shelf Offering, whether or not the same
shall become effective, shall be paid by the Company, including, without
limitation: (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA,
(ii) all fees and expenses in connection with compliance with any securities or
“blue sky” laws, (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company or other depositary and of printing prospectuses
and Company Free Writing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange on which similar securities of
the Company are then listed (or on which exchange the Registrable Securities are
proposed to be listed in the case of the initial Public Offering), (vii) all
applicable rating agency fees with respect to the Registrable Securities,
(viii) all fees and disbursements of legal counsel for the Company, (ix) all
reasonable fees and disbursements of one legal counsel for selling Holders
selected by the Sponsor Investors (which may be the same counsel as selected for
the Company) together with any necessary local counsel as may be required by the
Sponsor Investors, (x) any fees and disbursements of underwriters customarily
paid by issuers or sellers of securities, (xi) all fees and expenses of any
special experts or other Persons retained by the Company or the Sponsor
Investors in connection with any Registration (xii) all of the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties) and (xiii) all expenses related
to the “road-show” for any underwritten offering, including all travel, meals
and lodging. All such expenses are referred to herein as “Registration
Expenses.” The Company shall not be required to pay, and each Person that sells
securities pursuant to a Demand Registration, Shelf Offering or Piggyback
Registration hereunder will bear and pay, all underwriting discounts and
commissions applicable to the Registrable Securities sold for such Person’s
account and all transfer taxes (if any) attributable to the sale of Registrable
Securities.

Section 6    Indemnification and Contribution.

(a)    By the Company. The Company will indemnify and hold harmless, to the
fullest extent permitted by law and without limitation as to time, each Holder,
such Holder’s officers, directors employees, agents, fiduciaries, stockholders,
managers, partners, members, affiliates, direct and indirect equityholders,
consultants and representatives, and any successors and assigns thereof, and
each Person who controls such holder (within the meaning of the Securities Act)
(the “Indemnified Parties”) against all losses, claims, actions, damages,
liabilities and expenses (including with respect to actions or proceedings,
whether commenced or threatened, and including reasonable attorney fees and
expenses) (collectively, “Losses”) caused by, resulting from, arising out of,
based upon or related to any of the following (each, a “Violation”) by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 6,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the “blue sky” or securities laws thereof, (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable

 

-14-



--------------------------------------------------------------------------------

to the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance. In addition,
the Company will reimburse such Indemnified Party for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such Losses. Notwithstanding the foregoing, the Company will not
be liable in any such case to the extent that any such Losses result from, arise
out of, are based upon, or relate to an untrue statement, or omission, made in
such registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a sufficient number of copies of the same. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors, and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Indemnified Parties or as otherwise agreed to in the
underwriting agreement executed in connection with such underwritten offering.
Such indemnity and reimbursement of expenses shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of such securities by such seller.

(b)    By Holders. In connection with any registration statement in which a
Holder is participating, each such Holder will furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any Losses resulting from (as
determined by a final and appealable judgment, order or decree of a court of
competent jurisdiction) any untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided that the obligation to indemnify will be individual, not
joint and several, for each Holder and will be limited to the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such registration statement.

(c)    Claim Procedure. Any Person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice will impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld, conditioned or delayed). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicted indemnified parties will have a right to retain one separate counsel,
chosen by the majority of the conflicted indemnified parties involved in the
indemnification and approved by the Sponsor Investor, at the expense of the
indemnifying party.

 

-15-



--------------------------------------------------------------------------------

(d)    Contribution. If the indemnification provided for in this Section 6 is
held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any Loss referred to herein, then such
indemnifying party will contribute to the amounts paid or payable by such
indemnified party as a result of such Loss, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such Loss as well as any other
relevant equitable considerations or (ii) if the allocation provided by clause
(i) of this Section 6(d) is not permitted by applicable law, then in such
proportion as is appropriate to reflect not only such relative fault but also
the relative benefit of the Company on the one hand and of the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other in connection with the statement or omissions which
resulted in such Losses, as well as any other relevant equitable considerations;
provided that the maximum amount of liability in respect of such contribution
will be limited, in the case of each seller of Registrable Securities, to an
amount equal to the net proceeds actually received by such seller from the sale
of Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party will be determined
by reference to, among other things, whether the untrue (or, as applicable
alleged) untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if the
contribution pursuant to this Section 6(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
such equitable considerations. The amount paid or payable by an indemnified
party as a result of the Losses referred to herein will be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending against any action or claim which is
the subject hereof. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who is not guilty of such fraudulent misrepresentation.

(e)    Release. No indemnifying party will, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(f)    Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement will be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract (and the Company and its Subsidiaries shall be considered the
indemnitors of first resort in all such circumstances to which this Section 6
applies) and will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

Section 7    Cooperation with Underwritten Offerings. No Person may participate
in any underwritten registration hereunder unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder will be required to sell more than the number of Registrable
Securities such Holder has requested to include in such registration) and
(ii) completes, executes and delivers all questionnaires, powers of attorney,
stock powers, custody agreements, indemnities, underwriting agreements and other
documents and agreements required under the terms of such underwriting
arrangements or as may be reasonably requested by the Company and the lead
managing underwriter(s). To the extent that any such agreement is entered into
pursuant to, and consistent with, Section 3, Section 4 and/or this Section 7,
the respective rights and obligations created under such agreement will
supersede the respective rights and obligations of the Holders, the Company and
the underwriters created thereby with respect to such registration.

 

-16-



--------------------------------------------------------------------------------

Section 8    Subsidiary Public Offering. If, after an initial Public Offering of
the common equity securities of one of its Subsidiaries, the Company distributes
securities of such Subsidiary to its equityholders, then the rights and
obligations of the Company pursuant to this Agreement will apply, mutatis
mutandis, to such Subsidiary, and the Company will cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement as if it were the
Company hereunder.

Section 9    Rules 144 and 144A and Regulation S. The Company covenants that it
will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of the Sponsor Investors, make publicly available such
necessary information for so long as necessary to permit sales pursuant to Rule
144, Rule 144A or Regulation S under the Securities Act, as such rules may be
amended from time to time), and it will take such further action as the Sponsor
Investors may reasonably request, all to the extent required from time to time
to enable the Sponsor Investors to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144, Rule 144A or Regulation S under the Securities Act, as
such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

Section 10    Transfer of Registrable Securities.

(a)    Transfer Restrictions. No Executive or Other Investor (together, the
“Restricted Holders”) shall transfer any interest in such Restricted Holder’s
Common Equity, except (i) transfers to Permitted Transferees pursuant to
Section 10(b) below, (ii) in connection with the Company’s or the Sponsor
Investors’ exercise of the Repurchase Rights (if applicable) or (iii) pursuant
to Section 10(d) below. Unless the Sponsor Investors consent otherwise in
advance in writing, in no event shall any transfer of Common Equity (other than
to a Permitted Transferee) be made for any consideration other than cash payable
upon consummation of such transfer or in installments over time (transfers
described in clauses (i) through (iii) above are referred to herein,
collectively, as “Exempt Transfers”).

(b)    Permitted Transferees(c) . The restrictions set forth in Section 10(a)
shall not apply with respect to any transfer of Common Equity to any Permitted
Transferee; provided that, the restrictions contained in this Agreement shall
continue to be applicable to the Company’s Common Equity after any such transfer
and that the transferees of such Common Equity shall have agreed in writing to
be bound by the provisions of this Agreement affecting the Common Equity so
transferred; and provided further that, except as otherwise provided for in any
agreement between a Restricted Holder and any of its Permitted Transferees, such
Permitted Transferee of such Restricted Holder shall succeed to all rights
attributable to such Restricted Holder hereunder regarding the transferred
Common Equity. Notwithstanding the foregoing, no Restricted Holder shall avoid
the provisions of this Agreement by making one or more transfers to one or more
Permitted Transferees and then disposing of all or any portion of such
Restricted Holder’s interest in any such Permitted Transferee or otherwise
causing such Permitted Transferee to no longer be a part of such Restricted
Holder’s Family Group or an Affiliate, as applicable.

(c)    Trusts and Service Providers(c) . If a Restricted Holder or its Permitted
Transferee is a trust or estate planning vehicle or entity of which a
beneficiary, or a member of the Family Group of a beneficiary, is an employee,
officer, director, other service provider or consultant of the Company or its
Subsidiaries (such trust, the “Trust,” and such employee, officer, director,
other service provider or consultant, the “Service Provider”), then any
provision of this Agreement or any other agreements relating

 

-17-



--------------------------------------------------------------------------------

to the Common Equity held by the Trust that refers to a Restricted Holder’s
employment or engagement by the Company or its Subsidiaries shall, as it relates
to the Trust, be deemed to be a reference to the Service Provider’s employment
or engagement by the Company or its Subsidiaries, and the Trust shall be bound
by and subject to any terms, conditions or restrictions under such agreements by
and to which the Service Provider would be bound and subject if the Common
Equity held by the Trust were held by the Service Provider instead of the Trust.

(d)    Coordination.

(i)    Except as otherwise expressly provided in this Section 10, a Restricted
Holder may transfer Common Equity only at such time as the Sponsor Investors are
also selling Common Equity in a Public Offering, to the public pursuant to Rule
144 (or any similar rule then in effect) effected through a broker, dealer or
market maker, in an unregistered block sale to a financial institution, in a
privately negotiated transaction under “Section 4(a)(1)-1/2” of the Securities
Act or in any other transaction in which the Sponsor Investors transfer Common
Equity to a party other than a Permitted Transferee (together, a “Sponsor Sale”)
and then only up to a number of shares of Common Equity (a “Transfer Amount”)
equal to (1) the product of (x) the aggregate number of shares of Common Equity
held by such Restricted Holder immediately prior to such Sponsor Sale (excluding
for this purpose shares of Common Equity that are already transferable by such
Restricted Holder as a result of one or more Transfer Amounts available to such
Restricted Holder as a result of the application of the next occurring proviso
below) multiplied by (y) a fraction, the numerator of which is the aggregate
number of shares of Common Equity being sold by the Sponsor Investors in such
Sponsor Sale and the denominator of which is the total number of shares of
Common Equity held by all Restricted Holder immediately prior to such Sponsor
Sale less (2) any shares of Common Equity previously sold by such Restricted
Holder in connection with a registration pursuant to the terms of Section 1 or
Section 2; provided that, if at the time of any Sponsor Sale, a Restricted
Holder chooses not to transfer any Transfer Amount or is otherwise restricted
from transferring or not permitted to transfer all or any portion of any
Transfer Amount at such time (including as part of the initial Public Offering),
such Restricted Holder shall retain the right to transfer an aggregate number of
shares of Common Equity in connection with a future Sponsor Sale by the Sponsor
Investors (in addition to any rights to transfer shares of Common Equity in
accordance with this Section 10(d) in connection with such future Sponsor Sale
by the Sponsor Investors) equal to such prior Transfer Amount(s) not sold by
such Restricted Holder. Upon the written request from time to time of any
Restricted Holder, the Company shall inform such Restricted Holder of the number
of shares of Common Equity that such Restricted Holder may transfer in reliance
on this Section 10(d) subject to the terms and conditions hereof.

(ii)    In the event that any Sponsor Investor plans to sell Common Equity in a
Sponsor Sale, then, unless this Agreement provides for different procedures
applicable to such particular Sponsor Sale (in which case, such procedures set
forth in this Agreement shall control), such Sponsor Investor will notify the
Company in writing as promptly as practicable in advance of such Sponsor Sale,
and the Company will, within three Business Days after receiving such notice
from such Sponsor Investor, notify each Restricted Holder in writing of the
proposed Sponsor Sale, which written notice shall set forth (i) such Restricted
Holder’s Transfer Amount as a result of such Sponsor Sale and (ii) the number of
shares of Common Equity, if any, that are already transferable by such
Restricted Holder as a result of one or more Transfer Amounts available to such
Restricted Holder as a result of the application of the proviso in the first
sentence of Section 10(d)(i)). Any Restricted Holder shall be permitted to
transfer such shares of Common Equity pursuant to this Section 10 at any time
following the date of the Sponsor Sale by the Sponsor Investor(s).

 

-18-



--------------------------------------------------------------------------------

(f)    Effect on Registration Rights. The provisions of this Section 10 shall
govern and control any allocations or rights to registrations of the Restricted
Holders, including, but not limited to, pursuant to Sections 1(b), 1(e), 2(b)
and 2(c) above.

(g)    Termination of Transfer Restrictions. The provisions of this Section 10
shall terminate on the third anniversary of the date of this Agreement unless
earlier amended, modified or waived pursuant to Section 13(a).

Section 11    Trading Windows. The Company shall (i) use its reasonable best
efforts to notify the Sponsor Investors of each “closing” and “opening” date
under the trading windows established by the Company’s insider trading policy,
in each case, at least two Business Days prior to each such date and (ii), at
the request of the Sponsor Investors, confirm to the Sponsor Investors whether a
trading window is open at such time.

Section 12    Joinder; Additional Parties; Transfer of Registrable Securities.

(a)    Joinder. The Company may from time to time (with the prior written
consent of the Sponsor Investors) permit any Person who acquires Common Equity
(or rights to acquire Common Equity) to become a party to this Agreement and to
be entitled to and be bound by all of the rights and obligations as a Holder by
obtaining an executed joinder to this Agreement from such Person in the form of
Exhibit B attached hereto (a “Joinder”). Upon the execution and delivery of a
Joinder by such Person, the Common Equity held by such Person shall become the
category of Registrable Securities (i.e., Sponsor Investor Registrable
Securities, Other Investor Registrable Securities or Executive Registrable
Securities), and such Person shall be deemed the category of Holder (i.e.,
Sponsor Investor, Other Investor or Executive), in each case as set forth on the
signature page to such Joinder.

(b)    Legend. Each certificate (if any) evidencing any Registrable Securities
and each certificate issued in exchange for or upon the transfer of any
Registrable Securities (unless such Registrable Securities would no longer be
Registrable Securities after such transfer) will be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF             , 2020 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S EQUITYHOLDERS, AS AMENDED. A COPY OF SUCH AGREEMENT
WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.”

The Company will imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above will
be removed from the certificates evidencing any securities that have ceased to
be Registrable Securities.

Section 13    General Provisions.

(a)    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and the Sponsor Investors; provided that no
such amendment, modification or waiver that would treat a specific Holder or
group of Holders of Registrable Securities (i.e., Sponsor Investors, Other
Investors or Executives)

 

-19-



--------------------------------------------------------------------------------

in a manner materially and adversely different than any other Holder or group of
Holders will be effective against such Holder or group of Holders without the
consent of the holders of a majority of the Registrable Securities that are held
by the group of Holders that is materially and adversely affected thereby. The
failure or delay of any Person to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement will not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

(b)    Remedies. The parties to this Agreement will be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party will be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect and to any extent under any applicable
law or regulation in any jurisdiction, (i) the application of that provision to
other Person or circumstances shall not be affected thereby and that provision
shall be enforced to the greatest extent permitted by law and (ii) such
prohibition, invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of any other provision of this Agreement in
such jurisdiction or in any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such prohibited,
invalid, illegal or unenforceable provision had never been contained herein.

(d)    Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e)    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit and be enforceable by the Company
and its successors and permitted assigns and the Holders and their respective
successors and permitted assigns (whether so expressed or not).

(f)    Notices. Any notice, demand or other communication to be given under or
by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day
(provided that any such notice under this clause (ii) will not be effective
unless within one Business Day after the notice is sent, a copy of such notice
is sent to the recipient by first-class mail, return receipt requested, or
reputable overnight courier service (charges prepaid)), (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications will be sent to the Company at the address specified on
the signature page hereto or any Joinder and to any holder, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written

 

-20-



--------------------------------------------------------------------------------

notice to the sending party. Any party may change such party’s address for
receipt of notice by giving prior written notice of the change to the sending
party as provided herein. The Company’s address is:

Array Technologies, Inc.

3901 Midway Place NE

Albuquerque, New Mexico 87109

Attn: Charlotte MacVane

Facsimile:                     

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Joshua N. Korff, P.C.,

Michael Kim, P.C.

Facsimile: (212) 446-4900

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g)    Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period will
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h)    Governing Law. The corporate law of the State of Delaware will govern all
issues and questions concerning the relative rights of the Company and its
equityholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto will be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(i)    MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j)    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT
BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE WILL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

 

-21-



--------------------------------------------------------------------------------

DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k)    No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, will be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or any Affiliate or
assignee thereof, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement will be by way of
example rather than by limitation.

(m)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.

(n)    Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together will constitute one and the same agreement.

(o)    Electronic Delivery. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument will raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p)    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Holder agrees to execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.

 

-22-



--------------------------------------------------------------------------------

(q)    Dividends, Recapitalizations, Etc. If at any time or from time to time
there is any change in the capital structure of the Company by way of a stock
split, stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment will be made in the provisions hereof so that the rights
and privileges granted hereby will continue.

(r)    No Third-Party Beneficiaries. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder,
except as otherwise expressly provided herein.

*    *    *    *    *

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ARRAY TECHNOLOGIES, INC. By:  

/s/ Charlotte MacVane

Name:   Charlotte MacVane Title:   Chief Legal Officer and Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SPONSOR INVESTORS: OAKTREE POWER OPPORTUNITIES FUND IV (DELAWARE) HOLDINGS, L.P.
By:   Oaktree Fund GP, LLC Its:   General Partner By:   Oaktree Fund GP I, L.P.
Its:   Managing Member By:  

/s/ Jason Lee

Name:   Jason Lee Title:   Authorized Signatory By:  

/s/ Peter Jonna

Name:   Peter Jonna Title:   Authorized Signatory Address: [*****] OAKTREE ATI
INVESTORS, L.P. By:   Oaktree Power Opportunities Fund IV GP, L.P. Its:  
General Partner By:   Oaktree Fund GP, LLC Its:   General Partner By:   Oaktree
Fund GP I, L.P. Its:   Managing Member By:  

/s/ Jason Lee

Name:   Jason Lee Title:   Authorized Signatory By:  

/s/ Peter Jonna

Name:   Peter Jonna Title:   Authorized Signatory Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OTHER INVESTOR: ATI INVESTMENT PARENT, LLC By:  

/s/ Brad Forth

Name:   Brad Forth Title:   President Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CORIO GROUP:

/s/ Ron P. Corio

Name: Ron P. Corio Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Jim Fusaro

Name: Jim Fusaro Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Nipul Patel

Name: Nipul Patel Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Charlotte August MacVane

Name: Charlotte August MacVane Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Jennifer Cheraso

Name: Jennifer Cheraso Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Lucas Creasy

Name: Lucas Creasy Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Stuart Bolland

Name: Stuart Bolland Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Jeffrey Krantz

Name: Jeffrey Krantz Address: [*****]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person and, in the case of an individual, also
includes any member of such individual’s Family Group; provided that the Company
and its Subsidiaries will not be deemed to be Affiliates of any holder of
Registrable Securities. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) will mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

“Agreement” has the meaning set forth in the recitals.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 1(a).

“Business Day” means a day that is not a Saturday or Sunday or a day on which
banks in New York City are authorized or requested by law to close.

“Charitable Gifting Event” means any transfer by a Sponsor Investor, or any
subsequent transfer by such holder’s members, partners or other employees, in
connection with a bona fide gift to any Charitable Organization on the date of,
but prior to, the execution of the underwriting agreement entered into in
connection with any underwritten offering.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Common Equity” means the Company’s shares of common stock, par value $0.001 per
share.

“Company” has the meaning set forth in the preamble and shall include its
successor(s).

“Corio Group” means (i) Ron P. Corio, (ii) any Permitted Transferee to which
class A common units of the Company are transferred by Ron P. Corio, (iii) any
member of Ron P. Corio’s Family Group and (iv) the successors or estate of Ron
P. Corio; provided that with respect to any calculation of the class A common
units or any other Common Equity held by the Corio Group pursuant to this
Agreement, such calculation shall include the aggregate Common Equity held by
all Persons set forth herein as part of the Corio Group. For purposes of this
Agreement, any approval, consent or other determination of the Corio Group shall
be made by (i) Ron P. Corio, for so long as Ron P. Corio holds any Common
Equity, or (ii) if Ron P. Corio no longer holds any Common Equity, the member of
the Corio Group holding the plurality of the Common Equity collectively held by
the Corio Group at the time of such approval, consent or other determination.

“Corio Group Registrable Securities” means, irrespective of which Person
actually holds such securities, (i) any Common Equity held (directly or
indirectly) by any member of the Corio Group or any of Affiliates of the Corio
Group, and (ii) any equity securities of the Company or any Subsidiary issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization; provided that
any decision to be made under this Agreement by the Corio Group shall be made by
the holders of a majority of all Corio Group Registrable Securities.

 

A-1



--------------------------------------------------------------------------------

“Demand Registrations” has the meaning set forth in Section 1(a).

“End of Suspension Notice” has the meaning set forth in Section 1(f)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Excluded Registration” means any registration (i) pursuant to a Demand
Registration (which is addressed in Section 1(a)), or (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the SEC or any successor or
similar forms).

“Executives” has the meaning set forth in the recitals.

“Executive Registrable Securities” means, irrespective of which Person actually
holds such securities, any Common Equity held by the management employees of the
Company who are listed as “Executives” on the signature page hereto or to a
Joinder.

“Exempt Transfers” has the meaning set forth in Section 10(a).

“Family Group” means with respect to any individual, such individual’s current
or former spouse, their respective parents, descendants of such parents (whether
natural or adopted) and the spouses of such descendants, any trust, limited
partnership, corporation or limited liability company established solely for the
benefit of such individual or such individual’s current or former spouse, their
respective parents, descendants of such parents (whether natural or adopted) or
the spouses of such descendants.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holdback Period” has the meaning set forth in Section 3(a).

“Holder” means a holder of Registrable Securities who is a party to this
Agreement (including by way of Joinder).

“Indemnified Parties” has the meaning set forth in Section 6(a).

“Inspectors” has the meaning set forth in Section 4(a)(xi).

“Joinder” has the meaning set forth in Section 9(a).

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of ATI Investment Parent, LLC, dated as of December 21, 2018, as
amended, restated, supplemented or otherwise modified.

“Long-Form Registrations” has the meaning set forth in Section 1(a).

“Losses” has the meaning set forth in Section 6(c).

“Other Investors” has the meaning set forth in the recitals.

 

A-2



--------------------------------------------------------------------------------

“Other Investor Registrable Securities” means, irrespective of which Person
actually holds such securities, (i) any Common Equity held (directly or
indirectly) by any Other Investors or any of their Affiliates, and (ii) any
equity securities of the Company or any Subsidiary issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization.

“Participating Corio Group Investors” means any member of the Corio Group
participating in the request for a Demand Registration, Shelf Offering,
Piggyback Registration or Underwritten Block Trade.

“Participating Sponsor Investors” means any Sponsor Investor(s) participating in
the request for a Demand Registration, Shelf Offering, Piggyback Registration or
Underwritten Block Trade.

“Permitted Transferee” means any transferee pursuant to a transfer of Common
Equity (i) by any Holder to or among such Holder’s Family Group (including,
without limitation, for estate planning purposes) or pursuant to applicable laws
of descent and distribution, provided that (x) Common Equity may not be
transferred to a Holder’s spouse in connection with a divorce proceeding and
(y) any Holder that is a trust or estate planning vehicle or entity must remain
for the benefit of the same person(s) for so long as such trust holds Common
Equity or (ii) in the case of the Sponsor Investor, to any of its Affiliates
(other than the Company or any of its Subsidiaries) or limited partners.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 2(a).

“Preemption Notice” has the meaning set forth in Section 1(i).

“Public Offering” means any sale or distribution by the Company, one of its
Subsidiaries and/or Holders to the public of Common Equity or other securities
convertible into or exchangeable for Common Equity pursuant to an offering
registered under the Securities Act.

“Registrable Securities” means Sponsor Investor Registrable Securities, Corio
Group Registrable Securities, Other Investor Registrable Securities and
Executive Registrable Securities. As to any particular Registrable Securities,
such securities will cease to be Registrable Securities when they have been
(a) sold or distributed pursuant to a Public Offering, (b) sold in compliance
with Rule 144 following the consummation of the initial Public Offering,
(c) distributed to the direct or indirect partners or members of a Sponsor
Investor or (d) repurchased by the Company or a Subsidiary of the Company. For
purposes of this Agreement, a Person will be deemed to be a holder of
Registrable Securities, and the Registrable Securities will be deemed to be in
existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person will be entitled to
exercise the rights of a holder of Registrable Securities hereunder (it being
understood that a holder of Registrable Securities may only request that
Registrable Securities in the form of Common Equity be registered pursuant to
this Agreement). Notwithstanding the foregoing, following the consummation of an
initial Public Offering, any Registrable Securities held by any Person (other
than any Sponsor Investor or its Affiliates) that may be sold under Rule
144(b)(1)(i) without limitation under any of the other requirements of Rule 144
will be deemed not to be Registrable Securities.

 

A-3



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning set forth in Section 5.

“Repurchase Rights” means the right of the Company, the Sponsor Investor and/or
any designee thereof to repurchase Common Equity from any director, officer,
employee, other service provider or consultant of the Company and/or its
Subsidiaries upon the termination of such Person’s employment or engagement with
the Company and/or its Subsidiaries or other event pursuant to an agreement
approved by the board of directors of the Company between the Company and such
Person.

“Restricted Holders” has the meaning set forth in Section 10(a).

“Rule 144”, “Rule 144A”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 403B”, “Rule
462” and “Regulation S” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision) by the SEC, as the same will be
amended from time to time, or any successor rule then in force.

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person(s) or a group of related Persons (other than any Sponsor
Investor and/or its Affiliates) in the aggregate acquires: (i) Common Equity of
the Company entitled to vote (other than voting rights accruing only in the
event of a default, breach, event of noncompliance or other contingency) to
elect directors with a majority of the voting power of the Company’s board of
directors (whether by merger, consolidation, reorganization, combination, sale
or transfer of the Company’s Common Equity) or (ii) all or substantially all of
the Company’s and its Subsidiaries’ assets determined on a consolidated basis;
provided that a Public Offering will not constitute a Sale of the Company.

“Sale Transaction” has the meaning set forth in Section 3(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities” has the meaning set forth in Section 3(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Service Provider” has the meaning set forth in Section 10(c).

“Shelf Offering” has the meaning set forth in Section 1(d)(i).

“Shelf Offering Notice” has the meaning set forth in Section 1(d)(i).

“Shelf Period” has the meaning set forth in Section 1(d)(v).

“Shelf Registration” has the meaning set forth in Section 1(a).

“Shelf Registrable Securities” has the meaning set forth in Section 1(d)(i).

“Shelf Registration Statement” has the meaning set forth in Section 1(d).

“Short-Form Registrations” has the meaning set forth in Section 1(a).

“Sponsor Investors” has the meaning set forth in the recitals; provided that any
decision to be made under this Agreement by the Sponsor Investors shall be made
by the holders of a majority of all Sponsor Investor Registrable Securities.

 

A-4



--------------------------------------------------------------------------------

“Sponsor Investor Registrable Securities” means, irrespective of which Person
actually holds such securities, (i) any Common Equity held (directly or
indirectly) by any Sponsor Investor or any of its Affiliates or Permitted
Transferees, and (ii) any equity securities of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause
(i) above by way of dividend, distribution, split or combination of securities,
or any recapitalization, merger, consolidation or other reorganization.

“Sponsor Sale” has the meaning set forth in Section 10(d)(i).

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons will be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons will be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or will be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

“Suspension Event” has the meaning set forth in Section 1(f)(ii).

“Suspension Notice” has the meaning set forth in Section 1(f)(ii).

“Suspension Period” has the meaning set forth in Section 1(f)(i).

“Transfer Amount” has the meaning set forth in Section 10(d)(i).

“Trust” has the meaning set forth in Section 10(c).

“Violation” has the meaning set forth in Section 6(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of             , 2020 (as amended,
modified and waived from time to time, the “Registration Agreement”), among
Array Technologies, Inc., a Delaware corporation (the “Company”), and the other
persons named as parties therein (including pursuant to other Joinders).
Capitalized terms used herein have the meaning set forth in the Registration
Agreement.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder, an Other Investor
thereunder and the undersigned’s                  shares of Common Equity will
be deemed for all purposes to be Other Investor Registrable Securities under the
Registration Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of
the     day of             , 20    .

 

 

Signature

 

Print Name

Address:  

        

 

 

 

Agreed and Accepted as of

 

            , 20    :

ARRAY TECHNOLOGIES, INC. By:  

            

Its:  

 

 

B-1